Citation Nr: 1017460	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  02-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed Crohn's 
disease, ulcers and colitis as secondary to service-connected 
disability.  

2.  Entitlement to service connection for a claimed bilateral 
hip disorder.  

3.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

4.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision.  

In November 2003 and November 2007, the Board remanded the 
issues on appeal to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for additional development of the 
record.  

The issue of service connection for a low back disability has 
been raised by the record as indicated in the April 2010 
Written Brief Presentation, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and refers it to 
the AOJ for appropriate action.  

The issues of service connection for Crohn's disease, ulcers 
and colitis, to include as secondary to service connected 
disabilities and service connection for a claimed bilateral 
ankle disorder are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral superolateral hip 
joint space narrowing with chronic left hip strain and left 
hip malformation is shown as likely as not to be due to an 
injury sustained by the Veteran while on active duty.  

2.  The currently demonstrated bilateral knee degenerative 
joint disease is shown as likely as not to be due to an 
injury sustained by the Veteran while on active duty.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by bilateral superolateral hip joint 
space narrowing with chronic left hip strain and left hip 
malformation is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by bilateral knee degenerative joint 
changes is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(the Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  


II.  Service Connection for Bilateral Hip and Knee 
Disabilities

The Veteran contends that his bilateral hip and knee 
disabilities are a result of service.  Specifically, the 
Veteran contends that physical training and marching 
aggravated his conditions, as indicated by the July 2001 
written statement.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, then it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule will not be applicable.  Ortiz, 274 
F.3d at 1365.  

The Veteran's service treatment records reflect a history of 
hip pain with a possible history of a dislocated hip from a 
1982 injury and bilateral knee pain with swelling.  

Specifically, the Veteran had complaints of left hip pain 
(i.e., left hip moving freely out of joint) in April 1982 
after stepping off a sidewalk and causing injury to the left 
hip.  The X-ray studies were negative for fracture or 
dislocation of the hips.  

In September 1979, the Veteran presented for treatment of the 
right knee numbness.  Upon examination, there was full range 
of motion with no edema.  He was prescribed medication and 
had to limit his running for a week.  

In July 1980, the Veteran complained of bilateral knee pain.  
Upon examination, there was no swelling or effusion.  He had 
full range of motion.  He was prescribed quad exercises.  

An August 1993 physical examination shows that the Veteran 
presented with complaints of pain in the lower extremities.  

In a February 1995 VA examination, the Veteran reported that 
he had difficulty with a congenital left hip problem since 
service.  The X-ray studies taken in 1990 showed a congenital 
hip problem with the femoral head on the left.  Specifically, 
the left pelvis appeared to be slightly elevated.  There was 
some pain with internal and external rotation.  

The Veteran was diagnosed with hip pain related to anatomical 
difficulty with the left hip.  The X-ray studies of the left 
hip showed a bone island in the medial aspect of the left 
femoral neck.  

The VA treatment records dated from February 1998 to November 
2006 reflect treatment for bilateral hip pain.  A July 1998 
x-ray study of the pelvis and hip reflected partial or 
incomplete sacralization and arthritic changes at the left 
inter-articular joint.  He was diagnosed with essentially a 
normal left hip/bone with bone island present in the left 
femoral head.  

When examined by VA in June 2000, the Veteran reported having 
hip pain.  He was not able to stand fully erect.  He was 
diagnosed with pain in the left hip radiating to the foot.  
It was also noted that he had a dysplastic left hip.  

An October 2000 VA treatment record noted that the Veteran's 
hips had been bothering him for over 10 years.  He reported 
that his hips had a history of popping out with radiating 
pain.  He was diagnosed with a history of left hip pain.  

A December 2000 X-ray study showed an unremarkable left hip.  
A September 2003 VA treatment record reflected a history of 
"of left hip malformation" and pain.  The X-ray studies of 
each hip were normal.  A November 2006 X-ray study of the 
hips reflected the same for the hips, but also revealed 
minimal degenerative changes of both knees.  

The Veteran underwent a November 2006 VA examination for the 
hips and knees.  He related having a history of hip pain when 
he fell off a sidewalk in service.  He also reported a 
history of bilateral knee pain and pain and swelling since 
1970.  He could not recall any specific history of injury to 
his knees.  

The VA examiner, however, noted that the Veteran had a 
documented history of hip and knee pain in service.  

The Veteran was diagnosed with chronic sprain of the left hip 
and minimal degenerative joint disease of the knees.  He 
further stated that it was his opinion that the Veteran's 
lower extremity joint conditions were unrelated to a December 
1975 car accident and at least as likely as were not related 
to aging.  

The VA treatment records dated from November 2006 to January 
2007 reflect complaints and treatment for bilateral hip pain 
and knee pain.  

The Veteran underwent another VA examination in October 2009 
when he reported the onset of bilateral hip pain in 1975.  He 
went to sick call a few times while on active duty, but 
received no treatment that alleviated the symptoms.  He was 
not currently being treated for his hip disability.  He also 
reported having bilateral knee pain, but was not currently 
being treated for his knees.  

The Veteran was diagnosed with mild bilateral superolateral 
hip joint space narrowing and was being evaluated for 
progression of degenerative joint disease.  

The Veteran was also diagnosed with minimal degenerative 
changes to the knees.  The VA examiner concluded that the 
bilateral hip and knee conditions were at least likely as not 
caused by or the result of his in-service injuries.  

His rationale was premised on the fact that the Veteran had a 
long standing and well documented history of lower hip and 
knee conditions in his service treatment records.  He further 
stated, in essence, that the arduous demand of military 
service duties on the joints of the lower extremities likely 
induced and accelerated degenerative joint disease of the 
nature currently suffered by the Veteran.  

Overall, the medical evidence of record in favor of nexus to 
service includes the October 2009 VA examination.  There is 
consensus, however, amongst the medical opinions that the 
Veteran injured his hips and complained of knee pain while in 
service.  

Regardless, the November 2006 VA examiner did not provide a 
rationale for concluding that the disabilities were age-
related or even address the possibility of aggravation.  

Where as, the October 2009 VA examiner provided a rationale 
for concluding that there was nexus to service.  
Specifically, he stated that the arduous demand of military 
service duties on the joints of the lower extremities induced 
and accelerated his degenerative joint disease.  

Therefore, the Board finds the October 2009 VA examination 
more probative.  See Flash v. Brown, 8 Vet. App. 332, 339 
(1995) ("Board may not rely on its own unsubstantiated 
medical conclusions to reject expert medical evidence in the 
record; rather, the Board may reject a claimant's medical 
evidence only on the basis of other independent medical 
evidence"); see also Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions).  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) ("[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.").  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing the Veteran 
currently is experiencing pain from mild bilateral 
superolateral hip joint space narrowing/ chronic left hip 
strain/ left hip malformation and minimal degenerative joint 
disease of the knees that are as least as likely as not due 
to disease or injury during his period of service.  

Hence, in extending the benefit of the doubt to the Veteran, 
service connection for the residuals of mild bilateral 
superolateral hip joint space narrowing with chronic left hip 
strain and left hip malformation and minimal degenerative 
joint disease of the knees is warranted.  


ORDER

Service connection for bilateral superolateral hip joint 
space narrowing with chronic left hip strain and malformation 
is granted.  

Service connection for a bilateral degenerative joint disease 
of the knees is granted.  


REMAND

A review of the record reveals that additional development is 
warranted for the issues remaining on appeal.  

The Veteran underwent a VA examination in October 2009 for a 
bilateral ankle disability.  The X-ray studies revealed 
minimal degenerative disease of both ankles.  The Veteran was 
diagnosed with intermittent ankle pain of uncertain etiology.  
"Normal exam, no pathology, diagnosis on date of exam."  

The VA examiner concluded that the Veteran's bilateral ankle 
disability was less likely as not caused or aggravated by 
service.  His rationale was premised on the fact that there 
was no evidence of disease or pain on the date of examination 
despite ankle injuries in service.  

The VA examiner's statements are contradictory in that the 
Veteran has multiple diagnoses of degenerative disease of the 
ankles, including by the VA examiner himself, yet the 
examiner stated that there was no evidence of disease.  (See 
October 2009 VA examination and November 2006 Radiology 
Report).  

Further, it is unclear whether the degenerative disease of 
the ankles is related to his in service injuries.  An 
addendum to the medical opinion addressing whether 
degenerative disease had its onset and/or was aggravated by 
service is required in order to render a decision on this 
claim.  

The October 2009 VA examiner concluded that the Veteran's 
Crohn's disease was less likely as not caused by or a result 
of his hip, knee, and ankle conditions.  His rationale was 
premised on the fact that the Veteran provided a history of 
long standing inflammatory disease of the digestive system.  
The Veteran did not feel that his Crohn's disease was related 
to his orthopedic conditions, which were degenerative and 
non-inflammatory in nature.  He further stated that 
"[a]lthough NSAIDs used to treat orthopedic conditions 
[could] aggravate inflammatory bowel disease such as Crohn's, 
the Veteran did not provide a history of use of these 
medications, and [was] currently avoiding them."  

The Board notes that, although the Veteran conveyed to the VA 
examiner that he did not recall making a secondary claim, 
evidence of record reflects that the Veteran made a secondary 
claim in June 2000.  

Regardless, the VA must consider all theories of entitlement 
raised by the records, regardless of whether the theory is 
asserted by the Veteran.  See Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009).  Further, the medical evidence of 
record reflects that the Veteran has taken NSAIDs (i.e., 
Ibuprofen) for his orthopedic conditions in the past.  (See 
June 1998 VA Treatment record; September 2003 Syracuse VA 
treatment record).  

It remains unclear as to whether the Veteran's Crohn's 
disease, ulcers and colitis are a result of his service, to 
include as due to and/or aggravated by his service-connected 
orthopedic disabilities.  An addendum to the medical opinion 
addressing the same is required in order to render a decision 
on this claim.

The failure to comply with the Board's remand directive in 
this matter constitutes a violation of the Veteran's due 
process rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim (as original claims will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2009).  

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the 
claims folder all outstanding VA medical records.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA.  All records and/or 
responses received should be associated 
with the claims folder.  If any records 
sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  The RO should arrange for the Veteran 
to be afforded other VA examinations, to 
determine the nature and likely etiology 
of the claimed bilateral ankle disorder 
and Crohn's disease.  All indicated tests 
and studies should be performed and all 
clinical findings should be reported in 
detail.  

The claims folder and a copy of the 
REMANDS will be reviewed by the examiner.  
The examiner must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
the REMANDS.  

Based on a full review of the record, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's disabilities 
manifested by degenerative joint disease 
of the ankles and the Crohn's disease, 
ulcers and colitis had their onset and/or 
were caused or aggravated by the service-
connected disabilities.  

The VA examiner in this regard should 
address the October 2009 VA examiner's 
comment that NSAIDS could potentially 
aggravate inflammatory bowel disease and 
determine whether the Veteran's history 
of taking NSAIDS due to his service-
connected disabilities aggravated his 
Crohn's disease.  

In all conclusions, the VA examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issues contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

3.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims remaining 
of appeal in light of all the evidence of 
record.  If any benefits sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
should be afforded an appropriate time 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


